Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 5, 2020

                                    No. 04-19-00550-CV

                                     Sergio ALANIS Sr.,
                                          Appellant

                                              v.

                               Jesus Maria 'Chuy' ALVAREZ,
                                          Appellee

                  From the 381st Judicial District Court, Starr County, Texas
                                 Trial Court No. DC-00-328
                       Honorable Federico Hinojosa, Judge Presiding


                                       ORDER
         Appellees have filed copies of their requests for supplemental clerk’s and reporter’s
records in this appeal and have filed proof of payment for the supplements. We therefore order
Orlando Velasquez, the District Clerk of Starr County, and court reporter Dora M. Canizales to
file the requested supplemental records by February 20, 2020.

      We further grant appellees’ motion for leave to file an amended brief and order any
amended brief due fifteen days after the supplemental records have been filed.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of February, 2020.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court